Citation Nr: 0716738	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-07 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1974 to 
December 1976, from October 1979 to October 1983, from May 
1989 to May 1993, and from September 24, 2001, to October 31, 
2001.  The veteran had various periods of Air National Guard 
service and Army National Guard service until June 2002.  No 
additional periods of active duty have been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Lincoln, Nebraska.  The veteran testified before a 
Decision Review Officer (DRO) at the Lincoln RO in November 
2005; a transcript of that DRO hearing is associated with the 
claims folder.


FINDINGS OF FACT

1. Type II diabetes mellitus did not manifest during a period 
of active duty service; any current type II diabetes mellitus 
is not related to any period of active duty service or active 
duty for training.

2. The competent evidence of record clearly and unmistakably 
demonstrates, that prior to September 2001, the veteran was 
diagnosed with type II diabetes mellitus.

3. The competent evidence of record does not demonstrate that 
the veteran's type II diabetes mellitus underwent a permanent 
increase in severity during the period of active duty service 
from September to October 2001.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 1153, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303, 3.306, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After careful review of the claims folder, the Board finds 
that the veteran has been provided appropriate notice in 
accordance with the VCAA.  In this regard, a February 2005 
letter informed him of the information and evidence necessary 
to warrant entitlement to the benefit sought.  This letter 
also advised him of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  Finally, the February 2005 letter 
expressly notified the veteran of the need to submit any 
pertinent evidence in his possession.  

The Board notes that the February 2005 letter was sent to the 
veteran after the July 2004 rating decision.  However, to the 
extent that the notice was not given prior to the initial 
adjudication of the claims in accordance with Pelegrini II, 
the Board finds that any timing defect was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice provided to the veteran in February 2005 fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notice was provided, the 
case was readjudicated and supplemental statements of the 
case were provided to the veteran in July 2005 and April 
2006.  See Pelegrini II, supra; Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Dec. 21, 2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter was sent to the veteran 
providing such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2006).  In this regard, 
the veteran's service medical records and service personnel 
records are associated with the claims folder, as well as all 
relevant VA treatment records from 1992 through September 
2005.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claim.  

A VA examination was not provided in conjunction with the 
veteran's claim; however, the evidence of record does not 
warrant one because there is sufficient competent medical 
evidence to decide his claim.  See 38 C.F.R. § 3.159(c)(4) 
(2006).  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the veteran's claim and there 
is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In the present case, 
there is nothing in the record, other than the veteran's own 
lay statements, that suggests a link between his type II 
diabetes mellitus and any period of military service.  
Additionally, there is no competent evidence suggesting that 
the veteran's type II diabetes mellitus underwent a permanent 
increase in severity during his active duty service in 2001.  
In the absence of any evidence of an in-service diagnosis, 
competent evidence suggesting a link between his current 
disability, or competent evidence indicating that his type II 
diabetes mellitus underwent an increase in severity during 
service, VA is not required to provide him with a VA 
examination in conjunction with his claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The veteran contends that he is entitled to service 
connection for type II diabetes mellitus.  Specifically, he 
asserts that he was diagnosed with diabetes mellitus in the 
fall of 1995, and that because he had active duty service 
following such diagnosis in September and October 2001, 
diabetes mellitus was incurred during active duty service.  

As an initial matter, the Board observes that type II 
diabetes mellitus has been determined to be one of the 
diseases that is presumed to be related to exposure to 
certain herbicides for those veterans that served in the 
Republic of Vietnam during the period from January 9, 1962, 
to May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307, 3.309, 3.313 (2006).  However, there is no 
evidence of record that the veteran served in Vietnam at any 
time.  Moreover, he has not asserted that he served in 
Vietnam, nor has he contended that he was exposed to 
herbicides at any time during his service.  Accordingly, 
there is no basis to consider his claim for service 
connection on a presumptive basis for exposure to herbicides 
during service in Vietnam.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As stated above, the veteran testified at his November 2005 
DRO hearing that he was initially diagnosed with type II 
diabetes mellitus in the fall of 1995 at a VA Medical Center 
(MC).  A review of the veteran's VA medical records reveals 
that he had slightly elevated blood sugar in November 1995.  
A family history of diabetes was noted and he was referred 
for a diabetic consult.  An August 1996 VA medical record 
indicates a diagnosis of type II diabetes mellitus.  

The veteran testified that he was serving on Reserve Status 
at the time this diagnosis was made and that he was 
performing weekend drills, or inactive duty for training 
(INACDUTRA), associated with this service.  Personnel records 
associated with the claims folder verify that, pertinent to 
this time period, the veteran served in the Air National 
Guard from September 1995 to June 2002.  There is no 
indication, nor any assertion by the veteran, of active duty 
service or active duty for training (ACDUTRA) at the time a 
diagnosis of type II diabetes mellitus was provided.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or for injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002).  In the present case, the veteran was not 
diagnosed with diabetes mellitus while serving on active duty 
or ACDUTRA.  Rather, he was on inactive duty or performing 
INACDUTRA, and, as discussed above, service connection cannot 
be granted for a disease incurred while performing inactive 
duty or INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  
Moreover, the Board observes that there is no evidence in the 
claims folder suggesting that the veteran's diabetes mellitus 
began prior to 1995.  Thus, although the veteran had periods 
of active duty prior to his 1995 recorded diagnosis, there is 
no indication that diabetes mellitus was incurred during any 
earlier period of active duty or ACDUTRA or that it is 
otherwise related to any active duty service or period of 
ACDUTRA.

Despite the lack of evidence that the veteran incurred 
diabetes mellitus during active duty or while performing 
ACDUTRA, the Board notes that its inquiry is not complete.  
In this regard, the Board observes that following his 
diagnosis of diabetes mellitus the veteran had verified 
active duty service in September and October 2001.  Thus, 
service connection may be warranted if the evidence 
demonstrates that his "preexisting" diabetes mellitus was 
aggravated by this period of service.  See 38 C.F.R. § 3.303.

As an initial matter, the Board observes that the veteran was 
serving on inactive duty in the Air National Guard when he 
was called up to perform active duty in September 2001.  
Thus, there is no traditional induction examination to rebut 
the presumption of soundness.  See 38 C.F.R. § 3.304(b) 
(2006); see also Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991) (the presumption of soundness attaches only where 
there has been an induction examination during which the 
disability about which the veteran later complains was not 
detected).  However, the veteran's service medical records 
associated with his Air National Guard service are replete 
with evidence of his diabetes mellitus, including a January 
2001 medical examination report which indicates that the 
veteran has type II diabetes mellitus.  Seeing as the 
evidence, including the veteran's own testimony, clearly and 
unmistakably demonstrates that he was diagnosed with diabetes 
mellitus prior to September 2001, the presumption of sound 
condition at service entrance does not attach.  38 U.S.C.A. § 
1111; see Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  Thus, 
the veteran's claim is one for aggravation of a preexisting 
disability.  See Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2006).  When the pre-service disability 
undergoes an increase in severity during service, the 
presumption of aggravation applies, and "clear and 
unmistakable" evidence is required to rebut such 
presumption.  38 C.F.R. § 3.306(b).  The law further provides 
that the burden to show no aggravation of a pre-existing 
disease or disorder during service is an onerous one that 
lies with the government.  See Cotant v. Principi, 17 Vet. 
App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  

In the present case, the Board finds that the evidence of 
record demonstrates that the veteran's diabetes mellitus did 
not undergo a permanent increase in severity during service.  
In this regard, the Board observes that medical records dated 
prior to and following September 2001 indicate that the 
veteran's diabetes mellitus is characterized by periods of 
elevated blood sugar levels and no evidence of heart or eye 
disease.  Additionally, records show that his prescription 
regimen for diabetes, specifically Glipizide and Metformin, 
also has not changed.  

Prior to September 2001, VA medical records dated January 
1996, November 1996, and June 1998 all note that the veteran 
is not watching his diet, and a December 2000 VA medical 
record notes that the veteran implied that he is not actively 
controlling his disease.  An October 2000 VA medical record 
indicates that his diabetes is under borderline control.  An 
April 2001 Worldwide Duty Medical Evaluation Summary notes 
that the veteran had an abnormal electrocardiogram (EKG) in 
January 2000; however, additional work-up was negative for 
pathology and a November 2000 note from the veteran's 
civilian provider indicates that he shows no evidence of 
heart or eye disease.  

Following his release from active duty service in October 
2001, the evidence continues to show the veteran's diabetes 
mellitus as characterized by periods of elevated blood sugar 
levels and no evidence of heart or eye disease.  The veteran 
was evaluated in December 2001 for the purpose of determining 
whether he was qualified for Worldwide Duty, and the results 
of that examination are present in his service medical 
records.  The examination report indicates that the veteran 
continues to take Metformin and Glipizide daily for his 
diabetes, and that the only abnormality revealed at a 
November 2001 examination by his civilian provider was an 
elevated fasting blood sugar.  The Board observes that the 
November 2001 examination report also indicates that a foot 
examination was completed and that the veteran had no lesions 
or infections and normal sensation testing.  Finally, a May 
2002 VA medical record notes that the veteran's diabetes 
mellitus is considered under control.

More recent VA medical records indicate that the veteran's 
diabetes mellitus is not under control; however, such records 
also note that the veteran admits to not taking his 
prescribed medication.  See VA primary care record dated 
September 19, 2005.  Additionally, a September 2005 VA eye 
consultation note observes that the veteran continues to show 
no evidence of eye disease associated with diabetes.

Service connection for aggravation requires competent medical 
evidence that the disability underwent a permanent increase 
in service of the severity of the underlying pathology of the 
condition, as opposed to a temporary exacerbation or 
intermittent flare-up of the associated symptoms due to the 
increased physical demands and activity generally experienced 
in service.  38 C.F.R. § 3.306; Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).  In the present case, the veteran's pre-
September 2001 and post-October 2001 medical records show 
diabetes mellitus that is sometimes poorly controlled due to 
diet or not taking medication.  Additionally, there is no 
evidence of any heart or eye disease prior to or after active 
duty service in 2001.  In light of such evidence, the Board 
finds that the veteran has not presented evidence that his 
diabetes mellitus was aggravated by his active duty service 
in September and October 2001.  As such, he is not entitled 
to service connection for aggravation of diabetes mellitus.

The Board has reviewed and acknowledges the veteran's own 
statements that his diabetes mellitus was incurred in or 
aggravated by service.  However, while the veteran as a lay 
person is competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  

Moreover, the Board feels that the veteran misunderstands the 
definition of "incurred in service" as defined by 38 C.F.R. 
§ 3.303.  The mere fact that he had diabetes mellitus during 
a period of active duty service is insufficient to warrant 
service connection.  Rather, as discussed above, the veteran 
may only be service connected for diabetes mellitus that was 
initially diagnosed during a period of active duty or 
ACDUTRA, that is shown by competent medical evidence to be 
related to an earlier period of active duty or ACDUTRA, or 
that was permanently aggravated during active duty or 
ACDUTRA.

The competent medical evidence of record does not support a 
finding of any of the three situations described above.  
Rather, the evidence demonstrates that the veteran developed 
type II diabetes mellitus while in an inactive duty status 
and that his diabetes mellitus did not undergo a permanent 
increase in severity during his active duty service in 
September and October 2001.  Under such circumstances, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of service connection for diabetes 
mellitus.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for type II diabetes 
mellitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


